RENDERED: JULY 15, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1189-MR


VAN WEST                                                            APPELLANT



                   APPEAL FROM BOYD CIRCUIT COURT
v.                 HONORABLE JOHN F. VINCENT, JUDGE
                        ACTION NO. 19-CI-00597



OMRAN R. ABUL-KHOUDOUD, M.D.;
AND DAVID DOCKRAY, M.D.                                              APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

MAZE, JUDGE: Appellant Van West (Mr. West) appeals from two separate

orders of the Boyd Circuit Court. In the first of these, entered on August 13, 2021,

the court granted summary judgment in favor of Appellee Omran R. Abul-

Khoudoud, M.D. (Dr. Khoudoud) on Mr. West’s medical negligence claim. In the

second Order, entered on September 22, 2021, the court granted a motion to
dismiss filed on behalf of David Dockray, M.D. (Dr. Dockray) in that same case.

We affirm the trial court’s rulings as to both Appellees.

             Doctors Khoudoud and Dockray were partners in a vascular surgery

practice. On April 3, 2019, Mr. West was referred to Dr. Khoudoud by his family

doctor. He presented with complaints of discoloration, numbness, and coldness in

the lower left leg. Dr. Khoudoud ordered a CT scan which was then scheduled for

April 16, 2019. However, Mr. West’s sister became concerned about him and

contacted the office numerous times to get the test expedited. On April 9, 2019,

Mr. West presented to the emergency room. His leg was then amputated above the

knee.

             Mr. West filed suit alleging that Dr. Khoudoud was negligent,

claiming that his treatment of Mr. West fell below the standard of care and that this

negligence was a substantial factor in causing the amputation. In the regular

course of that litigation, Dr. James Burks was disclosed as plaintiff’s expert. He

was deposed on February 5, 2021.

             During that deposition, although Dr. Burks testified that he did not

“know if this limb was salvageable from the beginning. I don’t know, because

there was never any imaging done[,]” he then concluded that any testimony that

the limb was salvageable was “speculation.”




                                         -2-
             Dr. Burks further conceded that, if Dr. Khoudoud was not on call in

the days between his examination of Mr. West and the amputation, then it would

be reasonable for Dr. Khoudoud to conclude that the doctor on call would handle

any contacts from patients. It was not until after the deposition of Dr. Burks that a

copy of the on-call schedule was produced to Mr. West’s counsel. It showed that

Dr. Dockray was the doctor on duty. Mr. West then filed a motion to amend his

complaint to add Dr. Dockray as a defendant. That motion was granted by the trial

court.

             Thereafter, Dr. Khoudoud filed his motion for summary judgment.

The motion was granted in a single-paragraph order in which the court found that

Dr. Burks did not testify with reasonable medical probability that Dr. Khoudoud

breached the standard of care. The court noted, “Indeed, the doctor testified that

his opinion is based upon speculation.”

             Dr. Dockray filed his motion to dismiss, on the grounds that the

statute of limitations had run. On September 15, 2021, a hearing was held, at

which time, he argued that Mr. West’s motion to amend his complaint was not

filed until March 30, 2021, nearly two years beyond the one-year limitations period

applicable to claims of professional negligence. He argued that, even if the

“discovery rule” were applied to extend the limitations period, Mr. West actually

“discovered” Dr. Dockray’s potential involvement during Dr. Khoudoud’s


                                          -3-
deposition on December 13, 2019. Although Mr. West admitted that Dr.

Khoudoud did testify as to Dr. Dockray’s status as the on-call physician, he argued

that the statute of limitations should be extended to one year after February 28,

2021, the date his counsel was provided with a copy of the on-call schedule.

However, the trial court found that Mr. West had knowledge of his on-call status as

of December 18, 2019. Therefore, because Mr. West did not commence his action

against Dr. Dockray until March 30, 2021, his claim was time barred and dismissal

was appropriate. The court further concluded that the doctrine of relation back did

not apply, since Mr. West was unable to meet the requirements of CR1 15.03(2).

The within appeal followed.

         I.     DR. KHOUDOUD’S MOTION FOR SUMMARY JUDGMENT:

                The standard for summary judgment is set forth in CR 56. The trial

court must view the evidence in the light most favorable to the non-moving party

and award summary judgment only where there are no genuine issues of material

fact that would make it possible for the non-moving party to prevail at trial. The

non-moving party has the duty to produce at least some affirmative evidence that

there are such issues of fact. In Welch v. American Publishing Company, 3 S.W.3d

724 (Ky. 1999), the Court wrote that “[t]he inquiry should be whether, from the

evidence of record, facts exist which would make it possible for the non-moving


1
    Kentucky Rules of Civil Procedure.

                                          -4-
party to prevail. In the analysis, the focus should be on what is of record rather

than what might be presented at trial.” Id. at 730.

             “Appellate review of a summary judgment involves only legal

questions and a determination of whether a disputed material issue of fact exists.

So we operate under a de novo standard of review with no need to defer to the trial

court’s decision.” Shelton v. Kentucky Easter Seals Soc., Inc., 413 S.W.3d 901,

905 (Ky. 2013) (citations omitted).

             As noted in Sakler v. Anesthesiology Associates, P.S.C., 50 S.W.3d

210, 213 (Ky. App. 2001), there is ample authority that “the opinion of a medical

expert must be based on reasonable medical probability and not speculation or

possibility.” This is particularly significant where the party offering the expert is

the party with the burden of proof. Id.

             More recently in Ashland Hospital Corporation v. Lewis, 581 S.W.3d

572 (Ky. 2019), where plaintiff identified a vascular surgeon as an expert witness,

that surgeon testified that it was “impossible to tell” if the doctor’s care was a

substantial factor in causing the patient’s injury. On appeal, the Kentucky

Supreme Court found that the expert testimony presented therein was not stated

with reasonable medical probability and therefore was insufficient to demonstrate

the existence of a genuine issue of material fact on the issue of causation.




                                          -5-
             Clearly, in this case, the trial court did not err in finding that the

testimony of Dr. Burks, Mr. West’s expert, failed to demonstrate causation within

reasonable medical probability. He testified that, “I don’t know if this limb was

salvageable from the beginning.” He stated that, “there was a point in time where

potentially this amputation could have been prevented” and that, “there may have

been a window of opportunity to intervene and prevent the loss of limb.”

(Emphasis added.) Such statements strongly support the trial court’s conclusion

that Dr. Burks did not testify within the realm of reasonable medical probability

and, therefore, it committed no error in awarding summary judgment to Dr.

Khoudoud.

      II.    DR. DOCKRAY’S MOTION TO DISMISS:

             A party may move for dismissal pursuant to CR 12.02(f) for failure to

state a claim upon which relief may be granted. This is purely a question of law.

James v. Wilson, 95 S.W.3d 875 (Ky. App. 2002). For purposes of this analysis,

the facts of the complaint are admitted as true and are construed most favorably to

the plaintiff. Fox v. Grayson, 317 S.W.3d 1 (Ky. 2010).

             The application of the statute of limitations is a question of law and,

as such, is reviewed de novo. Ragland v. Digiuro, 352 S.W.3d 908, 912 (Ky. App.

2010) (quoting Cuppy v. Gen. Acc. Fire & Life Assur. Corp., 378 S.W.2d 629, 631




                                           -6-
(Ky. 1964)). As this Court finds that the trial court properly applied the statute of

limitations herein, we affirm.

                Dr. Dockray’s motion to dismiss noted that the one-year limitations

period of KRS2 413.140(1)(e) lapsed one year from the date of the amputation

(April 9, 2019). However, Mr. West argued that the “discovery rule” applied to

extend the statute of limitations because he did not learn of Dr. Dockray’s

involvement until Dr. Burks’ deposition on February 5, 2021. However, as

recognized by the trial court, Mr. West actually learned of his involvement on

December 13, 2019, the date of Dr. Khoudoud’s deposition, at which time he

testified that Dr. Dockray, nurse practitioners, and assistants were on call in the

days following Mr. West’s examination. Had he filed his motion to amend at that

time, Mr. West could clearly have provided notice to Dr. Dockray within the

limitations period and thus no consideration of the issue of relation back would

have been necessary.

                Nevertheless, Mr. West took no action for over a year, filing his

motion to amend the complaint on March 30, 2021, based upon his assertion that

he had no knowledge of Dr. Dockray’s potential liability until he was provided

with a copy of the on-call schedule.

                CR 15.03 (1) states:


2
    Kentucky Revised Statutes.

                                           -7-
             Whenever the claim or defense asserted in the amended
             pleading arose out of the conduct, transaction, or
             occurrence set forth or attempted to be set forth in the
             original pleading, the amendment relates back to the date
             of the original pleading.

             However, to invoke this doctrine, Mr. West would also have to

comply with CR 15.03(2). The Rule provides that:

             An amendment changing the party against whom a claim
             is asserted relates back if the condition of paragraph (1)
             is satisfied and, within the period provided by law for
             commencing the action against him, the party to be
             brought in by amendment (a) has received such notice of
             the institution of the action that he will not be prejudiced
             in maintaining his defense on the merits, and (b) knew or
             should have known that, but for a mistake concerning the
             identity of the proper party, the action would have been
             brought against him.

             As set forth above, Mr. West failed to file his motion to amend within

one year of the date on which he learned that Dr. Dockray was potentially liable

for his injuries. However, he also failed to demonstrate that Dr. Dockray had

knowledge of this fact within the limitations period or that he had reason to know

that but for some mistake, he would have been named as a party. Indeed, Mr.

West’s original complaint makes no mention of the calls made to the office after

April 3, 2019. Although Dr. Dockray may well have learned within the limitations

period that his partner had been sued, he would have no reason to know that he

might face liability. Thus, based on either the discovery rule or the doctrine of

relation back, there can be no relief for Mr. West’s untimely amendment.

                                         -8-
            Based upon all the foregoing, the trial court did not err in granting

summary judgment as to Dr. Khoudoud and an order granting the motion to

dismiss as to Dr. Dockray.

            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE OMRAN R.
                                          ABUL-KHOUDOUD, M.D.:
Phillip D. Blair
Paintsville, Kentucky                     Joel L. Peschke
                                          Loveland, Ohio

                                          BRIEF FOR APPELLEE DAVID
                                          DOCKRAY, M.D.:

                                          David F. Latherow
                                          Ashland, Kentucky




                                        -9-